Citation Nr: 0410407	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of cerebrovascular accident (CVA) claimed to 
have resulted from VA surgical or nonsurgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from September 1985 to May 1986 and 
from February 1991 to August 1991.

This case comes to the Board of Veterans' Appeals (Board) from a 
rating decision by the Pittsburgh, Pennsylvania, Regional Office 
(RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran contends that the RO erred by failing to award 38 
U.S.C.A. § 1151 benefits for residuals cerebrovascular accident 
(CVA) resulting from medication prescribed following a total 
abdominal hysterectomy (TAH) performed at a VA medical center in 
1998.  

VA medical records indicate the veteran had history of 
intermittent atrial fibrillation since the mid-1980s.  She had 
undergone extensive evaluation through a private cardiologist for 
this including an exercise stress test in July 1997, which was 
normal and an echocardiogram in July 1997, which was also normal.  
She had no clear history of ischemic coronary artery disease.  
There was also some question of myocardial infarction in the past, 
which had never been clearly documented.  She had a normal 
electrocardiogram with a normal echocardiogram suggesting that no 
significant scarring had occurred.  

In September 1998, the veteran was admitted to the VA Medical 
Center in Pittsburgh for a total abdominal hysterectomy due to 
uterine fibroids.  No cardiovascular disability was noted at the 
time of admission.  An October 1998 VA treatment record notes the 
veteran was placed on 25 mg. of estradiol (estrogen replacement 
therapy).

Private treatment records show that in May 2000, the veteran 
presented at the Braddock Hospital with an abrupt onset of severe 
headaches, confusion, slurred speech, right-sided facial weakness 
and difficulty controlling her right arm and leg.  A noncontrast 
CT scan disclosed evidence of an acute left frontal subcortical 
intracerebral hemorrhage.  She was transferred to  at the 
University of Pittsburgh Medical Center - Presbyterian University 
Hospital (UPMC) for treatment of the stroke.  The complete records 
of the initial evaluation at the Braddock Hospital should be 
associated with the claims folder.  A VA outpatient treatment 
entry dated in July 2000 noted that the veteran's estrogen 
replacement therapy had been discontinued secondary to stroke; 
however, May 2000 medical records from the UPMC, while listing all 
of the veteran's medications, do not include estradiol among her 
medications.  

In December 2000, the veteran filed a claim for CVA residuals 
secondary to medication estradiol prescribed at the Oakland VAMC.

The Board notes that the provisions of 38 U.S.C.A. § 1151 were 
revised effective October 1, 1997.  Since the veteran's claim was 
filed in December 2000, after the change in law, the new version 
of the law applies to his case. VAOPGCPREC 40- 97.

Section 1151 provides that benefits may be paid for disability or 
death caused by hospital care, medical, or surgical treatment, or 
examination furnished the veteran under any law administered by 
the VA, when the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or examination; 
or the disability was due to an event not reasonably foreseeable.  
Where a veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical or surgical treatment, which is deficient to standards set 
out by law, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. (West 2002).

Section 1151 also requires a showing not only that the VA 
treatment in question resulted in additional disability but also 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the VA's part in furnishing the medical or 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  Id.

In this case, the crux of the problem is to determine whether the 
veteran's CVA was as a result of the estrogen replacement therapy 
prescribed following her 1998 surgery.  The resolution of the 
problem requires a determination of the etiology of the veteran's 
CVA.  However, the issue cannot be resolved under the current 
state of the record.

The Veterans Claims Assistance Act of 2000 also indicates that VA 
shall provide a medical examination or opinion when necessary to 
make a decision in a claim.  Examinations are necessary where the 
evidence of record contains competent evidence that the claimant 
has a current disability and indicates that the disability may be 
associated with the claimant's active service but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Based on the history reported above, the Board finds that 
it would be helpful to afford the veteran a neurological 
examination to identify whether she currently has any additional 
disability as a result of the medication prescribed following her 
1998 surgery and to offer a medical opinion with regard to any 
contentions of VA negligence.

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  Compliance 
requires that the veteran be notified of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  A general form 
letter, prepared by the RO, not specifically addressing the 
disabilities and entitlement at issue, is not acceptable.  The 
letter should inform the veteran of which portion of the 
information and evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on behalf of the 
veteran.  After the veteran and her representative have been given 
notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), (see also Quartuccio, supra), they should be given the 
opportunity to respond.

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran, to include records of private medical treatment, if the 
veteran has provided sufficiently detailed information to make 
such requests feasible.  Specifically, the RO should obtain 
legible copies of all records that have not already been obtained, 
including but not limited to discharge summaries, progress notes, 
medication orders, nursing notes, for all treatment rendered the 
veteran from the VA Medical Center in Pittsburgh, Pennsylvania, 
dated from September 1998 to the present, from UPMC, dated 
beginning in May 2000, and from the Braddock Hospital.  In any 
case, the RO should document attempts to ensure all contemporary 
records of pertinent VA treatment or evaluation are associated 
with the claims file.  If the RO is unable to obtain any pertinent 
evidence identified by the veteran, it should so inform the 
veteran and request her to submit the outstanding evidence.

3.  The RO should schedule the veteran for a VA neurological 
examination to evaluate the nature and extent of any stroke 
residuals, if found to be present and determine whether it is at 
least as likely as not that any current stroke CVA residuals are 
the result of the administration of medication following VA 
surgery.  It is imperative that the physician review the entire 
claims folder prior to the examination with particular attention 
to the veteran's condition before and after the 1998 VA surgery.  
A notation to the effect that this record review took place should 
be included in the report of the examiner.  

Based on the medical findings and a review of the claims folder, 
the examiner is asked to offer an opinion as to the etiology of 
the veteran's May 2000 stroke and any current residuals, if 
present and whether the CVA resulted from the estrogen replacement 
therapy following surgery or was merely coincidental therewith.  
If possible, the physician should ascertain whether the veteran 
was using estradiol at the time of her stroke, of whether she had 
discontinued it of her own accord.  If the examiner should 
determine that the stroke or any residuals are the result of VA 
treatment or that there is additional disability as a result of 
such treatment, an opinion is requested regarding whether the 
stroke or its residuals were reasonably foreseeable.  Should the 
examiner determine that the disability was not reasonably 
foreseeable, an opinion should be offered as to whether the 
additional disability was the result of carelessness, negligence, 
lack of proper skill, error of judgment or a similar instance of 
fault on the part of VA in its medical or surgical treatment.  If 
the examiner is unable to provide the requested opinions, the 
report should so state.  The factors upon which the medical 
opinion is based must be set forth in the report.

4.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim by evaluating all evidence obtained after 
the last statement or supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal remains denied, the 
RO must furnish the veteran and her representative an SSOC and 
allow them a reasonable period of time to respond.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue currently on 
appeal, including VCAA and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





